Case 1:18-cv-21125-CMA Document 153 Entered on FLSD Docket 03/08/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-21125-CIV-ALTONAGA/Goodman

  LAURA GOODLOE,

          Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES, LTD.,

        Defendant.
  ___________________________________/

                                        FINAL JUDGMENT

          THIS CAUSE came for trial before the Court after a jury, United States District Judge,

  Cecilia M. Altonaga, presiding, and the issues having been duly tried (see Minute Entries [ECF

  Nos. 147–149, 151]) and the jury having duly rendered its Verdict [ECF No. 152] finding

  Defendant, Royal Caribbean Cruises, Ltd., liable to Plaintiff, Laura Goodloe, it is

          ORDERED AND ADJUDGED as follows:

       1. Judgment is entered in favor of Plaintiff, Laura Goodloe, and against Defendant, Royal

          Caribbean Cruises, Ltd.

       2. Damages were found in the amount of $34,390.32 in medical expenses and $4,800,000.00

          for loss of companionship and pain and suffering, for a total of $4,834,390.32. Of that

          amount, Defendant, Royal Caribbean Cruises, was found to be 70% at fault and must pay

          Plaintiff, Laura Goodloe, the amount of $3,384,073.22, for which sum let execution issue.

       3. This judgment shall bear interest at the rate prescribed by 28 U.S.C. § 1961, and shall be

          enforceable as prescribed by 28 U.S.C. §§ 2001–2007, 28 U.S.C. §§ 3001–3307, and

          Federal Rule of Civil Procedure 69(a).
Case 1:18-cv-21125-CMA Document 153 Entered on FLSD Docket 03/08/2019 Page 2 of 2
                                                  CASE NO. 18-21125-CIV-ALTONAGA/Goodman


        4. Requests for costs and attorney’s fees shall not be submitted until after post-trial motions

           are decided or an appeal is concluded, whichever occurs later.

        5. The Clerk is directed to mark this case as CLOSED, and all pending motions are DENIED

           as moot.

           DONE AND ORDERED in Miami, Florida, this 8th day of March, 2019.


                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE
  cc:      counsel of record




                                                    2
